UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
JASON E. SKAGGS, : Case No. 3:11-cv-323
Petitioner, : Judge Timothy S. Black

VS.

WARDEN, WARREN CORRECTIONAL
INSTITUTION,

Respondent.

 

ORDER OF DISMISSAL

 

In light of the Sixth Circuit Court of Appeals’ December 30, 2019 Order denying
Petitioner’s motion for an order authorizing the district court to consider a second or
successive § 2254 petition;

It is ORDERED that this action is hereby DISMISSED with prejudice and,
accordingly, shall be TERMINATED on the docket of this Court.

IT IS SO ORDERED.

Date: { | 6 Zo Tin 5.
[ | Timothy S. Blac
United States District Judge
